Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lourdes Iglesias appeals the district court’s order dismissing her complaint against Wal Mart Stores, Inc., and its Board members, individually, after a 28 U.S.C. § 1915 (2006) review. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Iglesias v. Wal Mart Stores, Inc., No. 2:13-cv-00331-MSD-LRL (E.D.Va. June 20, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.